                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In re:                                                Chapter 11

Body Contour Ventures, LLC,1                          Case No. 19-42510-pjs

                              Debtors.                Hon. Phillip J. Shefferly


          ORDER (I) ESTABLISHING BIDDING PROCEDURES,
      (II) SCHEDULING AN AUCTION AND A SALE HEARING IN
    CONNECTION WITH THE SALE OF SUBSTANTIALLY ALL OF
DEBTORS’ ASSETS, (III) SETTING CERTAIN DATES AND DEADLINES
 IN CONNECTION THEREWITH, (IV) APPROVING THE FORM OF THE
  ASSET PURCHASE AGREEMENT, INCLUDING THE TERMINATION
             FEE, AND (V) GRANTING RELATED RELIEF


1
 Debtors cases are being jointly administered for procedural purposes only
and include Debtors Body Contour Ventures, LLC, Case No. 19-42510,
BCA Acquisitions, LLC, Case No. 19-42511, American Aesthetic
Equipment, LLC, Case No. 19-42512, Knoxville Laser Spa LLC, Case No.
19-42513, LRX Alexandria, LLC, Case No. 19-42514, LRX Birmingham,
LLC, Case No. 19-42515, LRX Charlotte, LLC, Case No. 19-42516, LRX
Chicago, LLC, Case No. 19-42517, LRX Colorado Springs, LLC, Case No.
19-42518, LRX Dearborn, LLC, Case No. 19-42519, LRX East Lansing,
LLC, Case No. 19-42520, LRX Grand Blanc, LLC, Case No. 19-42833,
LRX Hoffman Estates, LLC, Case No. 19-42521, LRX Las Vegas
Summerlin, LLC, Case No. 19-42522, LRX Mesa, LLC, Case No. 19-
42523, LRX Naperville, LLC, Case No. 19-42524, LRX Novi, LLC, Case
No. 19-42525, LRX Orland Park, LLC, Case No. 19-42526, LRX Plymouth-
Canton, LLC, Case No. 19-42527, LRX Stone Oak, LLC, Case No. 19-
42528, LRX Towson, LLC, Case No. 19-42530, LRX Troy, LLC, Case No.
19-42531, Premier Laser Spa of Greenville LLC, Case No. 19-42532,
Premier Laser Spa of Indianapolis LLC, Case No. 19-42533, Premier Laser
Spa of Louisville LLC, Case No. 19-42534, Premier Laser Spa of Pittsburgh
LLC, Case No. 19-42535, Premier Laser Spa of St. Louis LLC, Case No.
19-42536, and Premier Laser Spa of Virginia LLC, Case No. 19-42537.

{00080283.DOC 9 }                              1
    19-42510-pjs    Doc 267   Filed 03/28/19       Entered 03/28/19 16:33:58   Page 1 of 9
         This matter having come before the Court on Debtors’ Motion For

Entry Of (A) An Order (I) Establishing Bidding Procedures, (II) Scheduling

An Auction And A Sale Hearing In Connection With The Sale Of

Substantially All Of Debtors’ Assets, (III) Setting Certain Dates And

Deadlines In Connection Therewith, (IV) Approving The Form Of The Asset

Purchase Agreement, Including The Termination Fee, And (V) Granting

Related Relief; And (B) An Order (I) Authorizing The Sale Of Substantially

All Of Debtors’ Assets Free And Clear Of Liens, Claims, Encumbrances,

And Interests, (II) Approving The Assumption And Assignment Of Certain

Executory Contracts And Unexpired Leases, And (III) Granting Related

Relief (“Sale Motion”)2 [Docket No. 158]; proper notice of the Sale Motion

having been provided to all parties entitled thereto as required by applicable

law, and no other or further notice being required; objections, if any, to the

entry of this Bidding Procedure Order having been withdrawn, resolved, or

overruled; the Court finding that (a) it has jurisdiction to enter this Bidding

Procedures Order pursuant to 28 U.S.C. § 1334; and (b) this is a core

proceeding pursuant to 28 U.S.C. § 157(b); and it appearing to the Court that

the relief granted by the Bidding Procedures Order is in the best interest of



2
  Capitalized terms used but not defined have the meanings given to them
in the Sale Motion.

{00080283.DOC 9 }                              2
    19-42510-pjs    Doc 267   Filed 03/28/19       Entered 03/28/19 16:33:58   Page 2 of 9
Debtors, their estates, and their creditors; the Court being otherwise fully

advised on the premises;

NOW THEREFORE, IT IS HEREBY ORDERED THAT:

         1.         The Sale Motion is GRANTED, solely to the extent that it

requests entry of this Bidding Procedures Order and as provided herein.

         2.         All objections to the entry of this Bidding Procedures Order not

settled, withdrawn, or otherwise resolved are overruled.

         3.         The APA, as amended, filed at Docket No. 263, is approved as

to form only, duly executed, and binding among the Stalking Horse Bidder

and Debtors, and Debtors and Stalking Horse Bidder are authorized to

perform as required thereunder, subject to the Bidding Procedures, the

Sale Order, and as set forth herein.

         4.         Debtors are authorized to pay to the Stalking Horse Bidder an

amount equal to $115,000 (“Termination Fee”) if required under the Bidding

Procedures and the terms set forth in the APA.

         5.         The Termination Fee is approved based on the substantial value

the Stalking Horse Bid created for the bankruptcy estates and the exercise

of the Debtors’ appropriate business judgment.

         6.         Objections to the remaining relief requested in the Sale Motion

and the entry of the proposed Sale Order must: (a) be in writing; (b) conform



{00080283.DOC 9 }                                 3
  19-42510-pjs         Doc 267   Filed 03/28/19       Entered 03/28/19 16:33:58   Page 3 of 9
to any applicable requirements of the United States Bankruptcy Code, the

Federal Rules of Bankruptcy Procedure, and any applicable local rules of

procedure of this Court; (c) set forth the name of the objecting party and the

nature of any claims or interests held by such party against or in Debtors’

estate or property; (d) state with particularity the legal and factual bases for

the objection and the specific grounds therefore; and (e) be filed with the

Clerk of the Court, and served on Debtors’ counsel so as to be received, on

or before May 13, 2019 at 5:00 p.m., prevailing Eastern Time (“Sale

Objection Deadline”).

         7.         Any reply brief shall be filed by no later than May 15, 2019 at

5:00 p.m. (Eastern).

         8.         Any person or entity that fails to make an objection by the Sale

Objection Deadline is forever barred from asserting any objection to the

entry of the Sale Order.

         9.         A hearing (“Sale Hearing”) to consider the remaining relief

requested in the Sale Motion and the entry of the proposed Sale Order shall

be held on May 17, 2019 at 10:00 a.m. (Eastern) in the Courtroom of the

Honorable Phillip J. Shefferly, United States Bankruptcy Court for the

Eastern District of Michigan, 211 W. Fort Street, Courtroom 1975, Detroit, MI

48226.



{00080283.DOC 9 }                                 4
  19-42510-pjs         Doc 267   Filed 03/28/19       Entered 03/28/19 16:33:58   Page 4 of 9
         10.        The Bidding Procedures filed at Docket No. 263 are

incorporated herein by reference and approved, and shall apply to the sale

of the Assets and the Additional Assets.

         11.        The Notice of Auction and Sale filed at Docket No. 263 is

incorporated herein by reference and approved.

         12.        The proposed assumption and assignment notice (“Assumption

and Assignment Notice”) filed at Docket No. 263 is incorporated herein by

reference, approved, and deemed sufficient for all purposes, and no further

notice shall be required.

         13.        The following Assumption and Assignment Procedures are

approved and shall apply to the assumption and assignment by Debtors of

certain executory contracts and unexpired leases (“Assumed and Assigned

Agreements”):

             a. By no later than seven days after entry of this Bidding
                Procedures Order, the Debtors will file a schedule (“Cure
                Schedule”) which will be attached to the Assumption and
                Assignment Notice, identifying (i) the Assumed and Assigned
                Agreements, to potentially be assumed and assigned to a
                Winning Bidder in the event of a Sale and (ii) the amount, if
                any, the Debtors believe is necessary to cure all monetary
                defaults and other defaults under such agreement pursuant to
                § 365 of the Bankruptcy Code (“Cure Costs”).

             b. Upon the filing of the Cure Schedule, the Debtors will serve the
                Cure Schedule and the Assumption and Assignment Notice on
                each of the non-debtor counterparties listed on the Cure
                Schedule by first class mail.

{00080283.DOC 9 }                                 5
  19-42510-pjs         Doc 267   Filed 03/28/19       Entered 03/28/19 16:33:58   Page 5 of 9
             c. The Assumption and Assignment Notice will state that the
                Debtors may be seeking the assumption and assignment of the
                Assumed and Assigned Agreement and include (i) a
                description of each executory contract and unexpired lease
                that may be assumed and assigned in connection with the
                Sale, (ii) the deadline for objecting (“Cure/Assignment
                Objection”) to the amount of the proposed Cure Costs related
                to any executory contract or unexpired lease is May 10, 2019
                at 5:00 p.m. Eastern Time (“Cure/Assignment Objection
                Deadline”) and (iii) the deadline for objecting (“Adequate
                Assurance Objection”) to the ability of the Winning Bidder to
                provide adequate assurance of future performance under any
                Assumed and Assigned Agreement is May 10, 2019 at 5:00
                p.m. Eastern Time (“Adequate Assurance Objection Deadline”
                and collectively with the Cure/Assignment Objection Deadline,
                the “Cure/Adequate Assurance Objection Deadlines”).

             d. Each Cure/Assignment Objection and/or Adequate Assurance
                Objection must be filed with the Bankruptcy Court and served
                on Debtors’ counsel so that it is received by the applicable
                Cure/Adequate Assurance Objection Deadline.

             e. If no objections are received with respect to any Assumed and
                Assigned Agreement, then the Cure Costs set forth in the Cure
                Schedule for such agreement will be binding upon the non-
                debtor counterparty to such agreement for all purposes and will
                constitute a final determination of the Cure Costs required to be
                paid by or on behalf of the applicable Debtor in connection with
                the assumption and assignment of such agreement.

             f. In addition, all counterparties to the Assumed and Assigned
                Agreements who fail to file an objection before the
                Cure/Adequate Assurance Objection Deadlines, as applicable,
                will be (i) forever barred from objecting to the Cure Costs or
                adequate assurance of future performance with respect to the
                Assumed and Assigned Agreements, and the Debtors and the
                Winning Bidder will be entitled to rely solely upon the Cure
                Cost set forth on the Cure Schedule, (ii) deemed to have
                consented to the assumption and assignment, and (iii) forever

{00080283.DOC 9 }                              6
  19-42510-pjs      Doc 267   Filed 03/28/19       Entered 03/28/19 16:33:58   Page 6 of 9
                    barred and estopped from asserting or claiming against the
                    applicable Debtor(s) and the Winning Bidder that any
                    additional amounts are due or other defaults exist, that
                    conditions to assignment must be satisfied or that there is any
                    other objection or defense to the assumption or assignment of
                    the applicable Assumed and Assigned Agreement.

             g. The Debtors or the Winning Bidder may amend the Cure
                Schedule to remove any Assumed and Assigned Agreement at
                any time before such Assumed and Assigned Agreement is
                actually assumed and assigned pursuant to an order of the
                Court. The non-debtor party or parties to any such removed
                contract or lease will be notified of such exclusion by written
                notice mailed within one (1) business day after such
                amendment.

             h. The Winning Bidder shall file on the docket evidence
                demonstrating the ability of the Winning Bidder to provide
                adequate assurance of future performance under any Assumed
                and Assigned Agreement by no later than May 9, 2019 at 5:00
                p.m. (Eastern).

             i. On the first business day following the closing of the Sale with
                the Winning Bidder, the Debtors shall file on the docket a notice
                that the Sale has been closed.

         14.        Any timely filed and unresolved Cure/Assignment Objection

and/or Adequate Assurance Objection will be heard at the Sale Hearing.

         15.        The presence of an Assumed and Assigned Agreement on the

Cure Schedule does not constitute an admission that such Assumed and

Assigned Agreement is an executory contract or unexpired lease or that the

Assumed and Assigned Agreement will be assumed, assigned, or both.




{00080283.DOC 9 }                                 7
  19-42510-pjs         Doc 267   Filed 03/28/19       Entered 03/28/19 16:33:58   Page 7 of 9
         16.        To the extent this Order or the Bidding Procedures contradict or

cannot be harmonized with the APA, this Order and the Bidding

Procedures shall govern.

         17.        Debtors shall provide notification pursuant to Section 2 of the

Bidding Procedures by no later than four (4) days after entry of this Order.

         18.        The approximately 12 pieces of Merz North America, Inc.’s

branded equipment that the Debtors have collected, or are in the process

of collecting, from landlords/closed stores constitute Additional Assets;

provided however, any and all rights of Debtors and of Merz, including

ownership rights, are preserved in connection with the separately pending

adversary proceeding as between Debtor Body Contour Ventures, LLC and

Merz and are unaffected hereby. All rights and objections of Merz in

connection with the approval of any sale(s) are fully preserved.

         19.        A Qualified Bidder may bid on some or all of the Additional

Assets without having to bid on the Assets.

         20.        Nothing in this Order or otherwise shall affect any right which

may exist in favor of any other entity holding a valid and enforceable Lien

from exercising any right afforded to such holder pursuant to § 363(k) of the

Bankruptcy Code.




{00080283.DOC 9 }                                 8
  19-42510-pjs         Doc 267   Filed 03/28/19       Entered 03/28/19 16:33:58   Page 8 of 9
         21.        The Court retains jurisdiction to hear and determine all matters

arising from or relating to the implementation and/or interpretation of this

Order.

         IT IS SO ORDERED.

Signed on March 28, 2019




{00080283.DOC 9 }                                 9
  19-42510-pjs         Doc 267   Filed 03/28/19       Entered 03/28/19 16:33:58   Page 9 of 9
